Exhibit 10.1

QUICKSILVER RESOURCES INC.
THIRD AMENDED AND RESTATED
2006 EQUITY PLAN
 

--------------------------------------------------------------------------------


 
QUICKSILVER RESOURCES INC.
THIRD AMENDED AND RESTATED
2006 EQUITY PLAN
 
 

SECTION  
PAGE
      1. Purpose
1
2.
Term
1
3.
Definitions
1
4.
Shares Available Under Plan
5
5.
Limitations on Awards
6
6.
Stock Options
6
7.
Appreciation Rights
8
8.
Restricted Shares
9
9.
Restricted Stock Units
10
10.
Performance Shares and Performance Units
11
11.
Senior Executive Plan Bonuses
12
12.
Awards to Eligible Directors
13
13.
Transferability
18
14.
Adjustments
18
15.
Fractional Shares
19
16.
Withholding Taxes
19
17.
Administration of the Plan
19
18.
Amendments and Other Matters
20
19.
Governing Law
21

 

 
 

--------------------------------------------------------------------------------

 

QUICKSILVER RESOURCES INC.
THIRD AMENDED AND RESTATED
2006 EQUITY PLAN
 
The Quicksilver Resources Inc. 2006 Equity Plan (the “Plan”) was established by
Quicksilver Resources Inc., a Delaware corporation (the “Company”), effective as
of May 23, 2006, and approved by stockholders of the Company on May 23,
2006.  The Company amended and restated the Plan effective as of May 23, 2007
and November 24, 2008, and again amends and restates the Plan effective as of
May 20, 2009, subject to stockholder approval.
 
1.           Purpose.  The purpose of the Plan is to attract and retain the best
available talent and encourage the highest level of performance by directors,
executive officers and selected employees and consultants, and to provide them
incentives to put forth maximum efforts for the success of the Company’s
business, in order to serve the best interests of the Company and its
stockholders.
 
2.           Term.  The Plan will expire on May 23, 2016.  No further Awards
will be made under the Plan on or after such date.  Awards that are outstanding
on the date the Plan terminates will remain in effect according to their terms
and the provisions of the Plan.
 
3.           Definitions.  The following terms, when used in the Plan with
initial capital letters, will have the following meanings:
 
(a)           Appreciation Right means a right granted pursuant to Section 7.
 
(b)           Award means the award of a Senior Executive Plan Bonus; the grant
of Appreciation Rights, Stock Options, Performance Shares, Performance Units or
Restricted Stock Units; or the grant or sale of Restricted Shares.  An Award may
be an obligation of the Company or any Subsidiary.
 
(c)           Board means the Board of Directors of the Company.
 
(d)           Change in Control means the occurrence of any of the following
events:
 
(i)           any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) is or becomes the beneficial
owner (within the meaning of Rule 13d-3 promulgated under the Exchange Act) of
50% or more of the combined voting power of the then-outstanding Voting Stock of
the Company; provided, however, that the following acquisitions will not
constitute a Change in Control:  (A) any acquisition of Voting Stock of the
Company directly from the Company that is approved by a majority of the
Incumbent Directors; (B) any acquisition of Voting Stock of the Company by the
Company or any subsidiary of the Company; (C) any acquisition of Voting Stock of
the Company by the trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any subsidiary of the Company; and (D) any acquisition of Voting Stock of the
Company by Mercury Exploration Company, Quicksilver Energy, L.P., The
 

--------------------------------------------------------------------------------


 
Discovery Fund, Pennsylvania Avenue Limited Partnership, Pennsylvania Management
Company, the estate of Frank Darden, Lucy Darden, Anne Darden Self, Glenn Darden
or Thomas Darden, or their respective successors, assigns, designees, heirs,
beneficiaries, trusts, estates or controlled affiliates;
 
(ii)           a majority of the Board ceases to be comprised of Incumbent
Directors; or
 
(iii)           the consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the consolidated assets
of the Company (each, a “Business Combination Transaction”) immediately after
which (A) the Voting Stock of the Company outstanding immediately prior to such
Business Combination Transaction does not continue to represent (either by
remaining outstanding or by being converted into Voting Stock of the entity
surviving, resulting from, or succeeding to all or substantially all of the
Company’s consolidated assets as a result of, such Business Combination
Transaction or any parent of such entity), at least 50% of the combined voting
power of the then outstanding shares of Voting Stock of the entity surviving,
resulting from, or succeeding to all or substantially all of the Company’s
consolidated assets as a result of, such Business Combination Transaction or any
parent of any such entity (including, without limitation, an entity which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries).
 
(e)           Code means the Internal Revenue Code of 1986, as in effect from
time to time.
 
(f)           Committee means the Compensation Committee of the Board and, to
the extent the administration of the Plan has been assumed by the Board pursuant
to Section 17 or with respect to the administration of Section 12, the Board.
 
(g)           Common Stock means the common stock, par value $.01 per share, of
the Company or any security into which such Common Stock may be changed by
reason of any transaction or event of the type described in Section 14.
 
(h)           Covered Employee means a Participant who is, or is determined by
the Committee to be likely to become, a “covered employee” within the meaning of
Section 162(m) of the Code (or any successor provision) and who is identified in
writing by the Committee as a Covered Employee within the period specified in
Section 11(a) for the fiscal year.
 
(i)           Date of Grant means the date specified by the Committee on which
an Award will become effective.
 
(j)           Deferral Period means the period of time during which Restricted
Stock Units are subject to deferral limitations under Section 9.
 
2

--------------------------------------------------------------------------------


 
(k)           Eligible Director means a member of the Board who is not an
employee of the Company or any Subsidiary.
 
(l)           Evidence of Award means an agreement, certificate, resolution or
other type or form of writing or other evidence approved by the Committee which
sets forth the terms and conditions of an Award.  An Evidence of Award may be in
any electronic medium, may be limited to a notation on the books and records of
the Company and need not be signed by a representative of the Company or a
Participant.
 
(m)           Exchange Act means the Securities Exchange Act of 1934, as
amended.
 
(n)           Grant Price means the price per share of Common Stock at which an
Appreciation Right is granted.
 
(o)           Incumbent Directors means the individuals who, as of the date
first set forth above, are Directors of the Company and any individual becoming
a Director subsequent to the date thereof whose election, nomination for
election by the Company’s stockholders, or appointment, was approved by a vote
of a majority of the then-Incumbent Directors (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination).
 
(p)           Management Objectives means the measurable performance objectives,
if any, established by the Committee for a Performance Period that are to be
achieved with respect to an Award.  Management Objectives may be described in
terms of company-wide objectives (i.e., the performance of the Company and all
of its Subsidiaries) or in terms of objectives that are related to the
performance of the individual Participant or of the division, Subsidiary,
department, region or function within the Company or a Subsidiary in which the
Participant receiving the Award is employed or on which the Participant’s
efforts have the most influence.  The achievement of the Management Objectives
established by the Committee for any Performance Period will be determined
without regard to the effect on such Management Objectives of any acquisition or
disposition by the Company of a trade or business, or of substantially all of
the assets of a trade or business, during the Performance Period and without
regard to any change in accounting standards by the Financial Accounting
Standards Board or any successor entity.
 
The Management Objectives applicable to any Award to a Participant who is a
Covered Employee for the fiscal year will be limited to specified levels of,
growth in, or performance in, one or more of the following performance measures
(excluding the effect of extraordinary or nonrecurring items unless the
Committee specifically includes any such extraordinary or nonrecurring item at
the time such Award is granted):
 
(i)
profitability measures;
   
(ii)
cash flow measures;
   
(iii)
proven reserves;

 
3

--------------------------------------------------------------------------------


 
(iv)
production growth rate;
   
(v)
revenue measures;
   
(vi)
business unit performance;
   
(vii)
leverage measures;
   
(viii)
stockholder return;
   
(ix)
expense management;
   
(x)
asset and liability measures;
   
(xi)
individual performance;
   
(xii)
supply chain efficiency;
   
(xiii)
productivity measures;
   
(xiv)
return measures; or
   
(xv)
product development and/or performance.


 
If the Committee determines that, as a result of a change in the business,
operations, corporate structure or capital structure of the Company (other than
an acquisition or disposition described in the first paragraph of this
Section 3(p)), or the manner in which the Company conducts its business, or any
other events or circumstances, the Management Objectives are no longer suitable,
the Committee may in its discretion modify such Management Objectives or the
related minimum acceptable level of achievement, in whole or in part, with
respect to a Performance Period as the Committee deems appropriate and
equitable.
 
(q)           Market Value per Share means, at any date, the closing sale price
of the Common Stock on that date (or, if there are no sales on that date, the
last preceding date on which there was a sale) on the principal national
securities exchange or in the principal market on or in which the Common Stock
is traded.
 
(r)           Option Price means the purchase price per share payable on
exercise of a Stock Option.
 
(s)           Participant means a (i) person who is selected by the Committee to
receive an Award under the Plan and who at that time is an executive officer or
other employee of or a consultant to the Company or any Subsidiary or (ii) an
Eligible Director.
 
(t)           Performance Period means, with respect to an Award, a period of
time within which the Management Objectives relating to such Award are to be
measured.  The Performance Period for a Senior Executive Plan Bonus will be the
fiscal year of the
 
4

--------------------------------------------------------------------------------


 
Company, and, unless otherwise expressly provided in the Plan, the Performance
Period for all other Awards will be established by the Committee at the time of
the Award.
 
(u)           Performance Share means a bookkeeping entry that records the
equivalent of one share of Common Stock awarded pursuant to Section 10.
 
(v)           Performance Unit means a unit equivalent to $1.00 (or such other
value as the Committee determines) granted pursuant to Section 10.
 
(w)           Restricted Stock Units means an Award pursuant to Section 9 of the
right to receive shares of Common Stock, cash or other consideration at the end
of a specified Deferral Period.
 
(x)           Restricted Shares means shares of Common Stock granted or sold
pursuant to Section 8 or Section 12 as to which neither the ownership
restrictions nor the restrictions on transfer have expired.
 
(y)           Rule 16b-3 means Rule 16b-3 under Section 16 of the Exchange Act
as amended (or any successor rule to the same effect), as in effect from time to
time.
 
(z)           Senior Executive Plan Bonus means an Award of annual incentive
compensation made pursuant to and subject to the conditions set forth in
Section 11.
 
(aa)           Spread means the excess of the Market Value per Share on the date
an Appreciation Right is exercised over (i) the Option Price provided for in the
Stock Option granted in tandem with the Appreciation Right or (ii) if there is
no tandem Stock Option, the Grant Price provided for in the Appreciation Right,
in either case multiplied by the number of shares of Common Stock in respect of
which the Appreciation Right is exercised.
 
(bb)           Stock Option means the right to purchase shares of Common Stock
upon exercise of an option granted pursuant to Section 6 or Section 12.
 
(cc)           Subsidiary means (i) any corporation of which at least 50% of the
combined voting power of the then outstanding shares of Voting Stock is owned
directly or indirectly by the Company, (ii) any partnership of which at least
50% of the profits interest or capital interest is owned directly or indirectly
by the Company and (iii) any other entity of which at least 50% of the total
equity interest is owned directly or indirectly by the Company.
 
(dd)           Voting Stock means the securities entitled to vote generally in
the election of directors or persons who serve similar functions.
 
4.           Shares Available Under Plan.  The aggregate number of shares of
Common Stock that may be (i) subject to an Award of Appreciation Rights or Stock
Options or (ii) issued or transferred as Restricted Shares and released from all
restrictions or in payment of Performance Shares, Performance Units, Restricted
Stock Units or Senior Executive Plan Bonuses will not exceed in the aggregate
15 million shares.  Such shares may be shares of
 
5

--------------------------------------------------------------------------------


 
original issuance, treasury shares, shares acquired by the Company or any of its
Subsidiaries in the open market or otherwise  or a combination of the
foregoing.  The number of shares of Common Stock available under this Section 4
will be subject to adjustment as provided in Section 14 and will be further
adjusted to include shares that relate to Awards that (i) expire or are
forfeited, (ii) are withheld by, or tendered to, the Company or a Subsidiary in
payment of the Option Price with respect to a Stock Option or in satisfaction of
the taxes required to be withheld in connection with any Award granted under the
Plan or (iii) are subject to an Appreciation Right that are not transferred to a
Participant upon exercise of the Appreciation Right.
 
5.           Limitations on Awards.  Awards under the Plan will be subject to
the following limitations:
 
(a)           No more than 15 million shares of Common Stock, subject to
adjustment as provided in Section 4, may be subject to an Award of Stock Options
that are intended to qualify as incentive stock options under Section 422 of the
Code.
 
(b)           The maximum number of shares of Common Stock that may be subject
to all Awards granted to a Participant during any calendar year will not exceed
1,500,000 shares.  The limitations set forth in this Section 5(b) will apply
without regard to whether an Award is settled in cash or in shares of Common
Stock.
 
(c)           The maximum aggregate cash value of payments to any Participant
for any Performance Period pursuant to an award of Performance Units will not
exceed $5 million.
 
(d)           The payment of a Senior Executive Plan Bonus to any Participant
will not exceed $5 million.
 
6.           Stock Options.  The Committee may from time to time authorize
grants of options to any Participant to purchase shares of Common Stock upon
such terms and conditions as it may determine in accordance with this
Section 6.  Each Participant who is an employee of the Company or any Subsidiary
will be eligible to receive a grant of Stock Options that are intended to
qualify as incentive stock options within the meaning of Section 422 of the
Code.  Each grant of Stock Options may utilize any or all of the authorizations,
and will be subject to all of the requirements, contained in the following
provisions:
 
(a)           Each grant will specify the number of shares of Common Stock to
which it relates.
 
(b)           Each grant will specify the Option Price, which will not be less
than 100% of the Market Value per Share on the Date of Grant.
 
(c)           Each grant will specify whether the Option Price will be payable
(i) in cash or by check acceptable to the Company or a Subsidiary, as the case
may be, or by wire transfer of immediately available funds, (ii) by the actual
or constructive transfer to the Company or a Subsidiary of shares of Common
Stock owned by the Participant and having an aggregate Market Value per Share at
the date of exercise equal to the aggregate Option Price, (iii) with the consent
of the Committee, by authorizing the Company or a
 
6

--------------------------------------------------------------------------------


 
Subsidiary to withhold a number of shares of Common Stock otherwise issuable or
deliverable to the Participant having an aggregate Market Value per Share on the
date of exercise equal to the aggregate Option Price, (iv) by a combination of
such methods of payment or (v) by any other method of payment approved by the
Committee; provided, however, that the payment methods described in clauses (ii)
and (iii) will not be available at any time that the Company or, if applicable,
the Subsidiary is prohibited from purchasing or acquiring such shares of Common
Stock.
 
(d)           To the extent permitted by law, any grant may provide for deferred
payment of the Option Price from the proceeds of sale through a bank or broker
of some or all of the shares to which such exercise relates.
 
(e)           Successive grants may be made to the same Participant whether or
not any Stock Options or other Awards previously granted to such Participant
remain unexercised or outstanding.
 
(f)           Each grant will specify the required period or periods of
continuous service by the Participant with the Company or any Subsidiary that
are necessary before the Stock Options or installments thereof will become
exercisable.
 
(g)           Any grant may specify the Management Objectives that must be
achieved as a condition to the exercise of the Stock Options.
 
(h)           Any grant may provide for the earlier exercise of the Stock
Options in the event of a Change in Control or other similar transaction or
event.
 
(i)           Stock Options may be (i) options which are intended to qualify
under particular provisions of the Code, (ii) options which are not intended to
so qualify or (iii) combinations of the foregoing.
 
(j)           On or after the Date of Grant, the Committee may provide for the
payment to the Participant of dividend equivalents thereon in cash or Common
Stock on a current, deferred or contingent basis.
 
(k)           No Stock Option will be exercisable more than ten years from the
Date of Grant, unless the Evidence of Award provides for an extended exercise
period in the event of death, disability or retirement.
 
(l)           The Committee will have the right to substitute Appreciation
Rights for outstanding Options granted to one or more Participants, provided the
terms and the economic benefit of the substituted Appreciation Rights are at
least equivalent to the terms and economic benefit of such Options, as
determined by the Committee in its discretion.
 
(m)           Any grant may provide for the effect on the Stock Options or any
shares of Common Stock issued, or other payment made, with respect to the Stock
Options of any conduct of the Participant determined by the Committee to be
injurious, detrimental or prejudicial to any significant interest of the Company
or any Subsidiary.
 
7

--------------------------------------------------------------------------------


 
(n)           Each grant will be evidenced by an Evidence of Award, which may
contain such terms and provisions, consistent with the Plan, as the Committee
may approve, including without limitation provisions relating to the
Participant’s termination of employment or other termination of service by
reason of retirement, death, disability or otherwise.
 
7.           Appreciation Rights.  The Committee may also from time to time
authorize grants to any Participant of Appreciation Rights upon such terms and
conditions as it may determine in accordance with this Section 7.  Appreciation
Rights may be granted in tandem with Stock Options or separate and apart from a
grant of Stock Options.  An Appreciation Right will be a right of the
Participant to receive from the Company or a Subsidiary upon exercise an amount
which will be determined by the Committee at the Date of Grant and will be
expressed as a percentage of the Spread (not exceeding 100%) at the time of
exercise.  An Appreciation Right granted in tandem with a Stock Option may be
exercised only by surrender of the related Stock Option.  Each grant of an
Appreciation Right may utilize any or all of the authorizations, and will be
subject to all of the requirements, contained in the following provisions:
 
(a)           Each grant will state whether it is made in tandem with Stock
Options and, if not made in tandem with any Stock Options, will specify the
number of shares of Common Stock in respect of which it is made.
 
(b)           Each grant made in tandem with Stock Options will specify the
Option Price and each grant not made in tandem with Stock Options will specify
the Grant Price, which in either case will not be less than 100% of the Market
Value per Share on the Date of Grant.
 
(c)           Any grant may provide that the amount payable on exercise of an
Appreciation Right may be paid (i) in cash or other consideration, (ii) in
shares of Common Stock having an aggregate Market Value per Share equal to the
Spread (or the designated percentage of the Spread) or (iii) in a combination
thereof, as determined by the Committee in its discretion.
 
(d)           Any grant may specify that the amount payable to the Participant
on exercise of an Appreciation Right may not exceed a maximum amount specified
by the Committee at the Date of Grant.
 
(e)           Successive grants may be made to the same Participant whether or
not any Appreciation Rights or other Awards previously granted to such
Participant remain unexercised or outstanding.
 
(f)           Each grant will specify the required period or periods of
continuous service by the Participant with the Company or any Subsidiary that
are necessary before the Appreciation Rights or installments thereof will become
exercisable, and will provide that no Appreciation Rights may be exercised
except at a time when the Spread is positive and, with respect to any grant made
in tandem with Stock Options, when the related Stock Options are also
exercisable.
 
8

--------------------------------------------------------------------------------


 
(g)           Any grant may specify the Management Objectives that must be
achieved as a condition to the exercise of the Appreciation Rights.
 
(h)           Any grant may provide for the earlier exercise of the Appreciation
Rights in the event of a Change in Control or other similar transaction or
event.
 
(i)           On or after the Date of Grant, the Committee may provide for the
payment to the Participant of dividend equivalents thereon in cash or Common
Stock on a current, deferred or contingent basis.
 
(j)           No Appreciation Right will be exercisable more than ten years from
the Date of Grant.
 
(k)           Any grant may provide for the effect on the Appreciation Rights or
any shares of Common Stock issued, or other payment made, with respect to the
Appreciation Rights of any conduct of the Participant determined by the
Committee to be injurious, detrimental or prejudicial to any significant
interest of the Company or any Subsidiary.
 
(l)           Each grant will be evidenced by an Evidence of Award, which may
contain such terms and provisions, consistent with the Plan, as the Committee
may approve, including without limitation provisions relating to the
Participant’s termination of employment or other termination of service by
reason of retirement, death, disability or otherwise.
 
8.           Restricted Shares.  The Committee may also from time to time
authorize grants or sales to any Participant of Restricted Shares upon such
terms and conditions as it may determine in accordance with this
Section 8.  Each grant or sale will constitute an immediate transfer of the
ownership of shares of Common Stock to the Participant in consideration of the
performance of services, entitling such Participant to voting and other
ownership rights, but subject to the restrictions set forth in this
Section 8.  Each such grant or sale may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:
 
(a)           Each grant or sale may be made without additional consideration or
in consideration of a payment by the Participant that is less than the Market
Value per Share at the Date of Grant, except as may otherwise be required by the
Delaware General Corporation Law or other applicable law.
 
(b)           Each grant or sale may limit the Participant’s dividend rights
during the period in which the shares of Restricted Shares are subject to any
such restrictions.
 
(c)           Each grant or sale will provide that the Restricted Shares will be
subject, for a period to be determined by the Committee at the Date of Grant, to
one or more restrictions, including without limitation a restriction that
constitutes a “substantial risk of forfeiture” within the meaning of Section 83
of the Code and the regulations of the
Internal Revenue Service under such section.  Except as provided in Section
8(d), 8(e) or 12(d), the restrictions imposed on Restricted Shares will not
terminate at a rate that is faster than 1/3rd of the Restricted Shares on each
anniversary of the Date of Grant.
 
9

--------------------------------------------------------------------------------


 
(d)           Any grant or sale may specify the Management Objectives that, if
achieved, will result in the termination or early termination of the
restrictions applicable to the shares, provided that the Performance Period
associated with such Management Objectives will be a period of no less than 12
calendar months.
 
(e)           Any grant or sale may provide for the early termination of any
such restrictions in the event of a Change in Control or other similar
transaction or event or the Participant’s termination of employment or service
by reason of death, disability, retirement or otherwise.
 
(f)           Each grant or sale will provide that during the period for which
such restriction or restrictions are to continue, the transferability of the
Restricted Shares will be prohibited or restricted in a manner and to the extent
prescribed by the Committee at the Date of Grant (which restrictions may include
without limitation rights of repurchase or first refusal in favor of the Company
or provisions subjecting the Restricted Shares to continuing restrictions in the
hands of any transferee).
 
(g)           Any grant or sale may provide for the effect on the Restricted
Shares or any shares of Common Stock issued free of restrictions, or other
payment made, with respect to the Restricted Shares of any conduct of the
Participant determined by the Committee to be injurious, detrimental or
prejudicial to any significant interest of the Company or any Subsidiary.
 
(h)           Each grant or sale will be evidenced by an Evidence of Award,
which may contain such terms and provisions, consistent with the Plan, as the
Committee may approve, including without limitation provisions relating to the
Participant’s termination of employment or other termination of service by
reason of retirement, death, disability or otherwise.
 
9.           Restricted Stock Units.  The Committee may also from time to time
authorize grants or sales to any Participant of Restricted Stock Units upon such
terms and conditions as it may determine in accordance with this
Section 9.  Each grant or sale will constitute the agreement by the Company or a
Subsidiary to deliver shares of Common Stock, cash or other consideration to the
Participant in the future in consideration of the performance of services,
subject to the fulfillment during the Deferral Period of such conditions as the
Committee may specify.  Each such grant or sale may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:
 
(a)           Each grant or sale may be made without additional consideration
from the Participant or in consideration of a payment by the Participant that is
less than the Market Value per Share on the Date of Grant, except as may
otherwise be required by the Delaware General Corporation Law or other
applicable law.
 
(b)           Each grant or sale will provide that the Restricted Stock Units
will be subject to a Deferral Period, which will be fixed by the Committee on
the Date of Grant.  Except as provided in Section 9(c) or 9(d), the Deferral
Period will not terminate at a rate
 
10

--------------------------------------------------------------------------------


 
that is faster than 1/3rd of the Restricted Stock Units on each anniversary of
the Date of Grant.
 
(c)           Any grant or sale may specify the Management Objectives that, if
achieved, will result in the termination or early termination of the Deferral
Period, provided that the Performance Period associated with such Management
Objectives will be a period of no less than 12 calendar months.
 
(d)           Any grant or sale may provide for the earlier termination of the
Deferral Period in the event of a Change in Control or other similar transaction
or event or the Participant’s termination of employment or service by reason of
death, disability, retirement or otherwise.
 
(e)           During the Deferral Period, the Participant will not have any
right to transfer any rights under the Restricted Stock Units, and will not have
any rights of ownership in or any right to vote any shares of Common Stock that
may be issued in settlement of Restricted Stock Units, but the Committee may on
or after the Date of Grant authorize the payment of dividend equivalents on such
shares in cash or Common Stock on a current, deferred or contingent basis.
 
(f)           Any grant or sale may provide for the effect on the Restricted
Stock Units or any shares of Common Stock issued free of restrictions, or other
payment made, with respect to the Restricted Stock Units of any conduct of the
Participant determined by the Committee to be injurious, detrimental or
prejudicial to any significant interest of the Company or any Subsidiary.
 
(g)           Each grant or sale will be evidenced by an Evidence of Award,
which will contain such terms and provisions as the Committee may determine
consistent with the Plan, including without limitation provisions relating to
the Participant’s termination of employment or other termination of service by
reason of retirement, death, disability or otherwise.
 
10.           Performance Shares and Performance Units.  The Committee may also
from time to time authorize grants to any Participant of Performance Shares and
Performance Units, which will become payable upon achievement of specified
Management Objectives, upon such terms and conditions as it may determine in
accordance with this Section 10.  Each such grant may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:
 
(a)           Each grant will specify the number of Performance Shares or
Performance Units to which it relates.
 
(b)           The Performance Period with respect to each Performance Share and
Performance Unit will be determined by the Committee at the time of grant and
will be a period of no less than 12 calendar months.
 
(c)           Each grant will specify the Management Objectives that, if
achieved, will result in the payment of the Performance Shares or Performance
Units.
 
11

--------------------------------------------------------------------------------


 
(d)           Each grant will specify the time and manner of payment of
Performance Shares or Performance Units which have become payable, which payment
may be made in (i) cash, (ii) shares of Common Stock having an aggregate Market
Value per Share equal to the aggregate value of the Performance Shares or
Performance Units which have become payable or (iii) any combination thereof, as
determined by the Committee in its discretion at the time of payment.
 
(e)           Any grant of Performance Shares may specify that the amount
payable with respect thereto may not exceed a maximum specified by the Committee
on the Date of Grant.  Any grant of Performance Units may specify that the
amount payable, or the number of shares of Common Stock issued, with respect to
the Performance Units may not exceed maximums specified by the Committee on the
Date of Grant.
 
(f)           On or after the Date of Grant, the Committee may provide for the
payment to the Participant of dividend equivalents on Performance Shares in cash
or Common Stock on a current, deferred or contingent basis.
 
(g)           Any grant may provide for the effect on the Performance Shares or
Performance Units or any shares of Common Stock issued, or other payment made,
with respect to the Performance Shares or Performance Units of any conduct of
the Participant determined by the Committee to be injurious, detrimental or
prejudicial to any significant interest of the Company or any Subsidiary.
 
(h)           Each grant will be evidenced by an Evidence of Award, which will
contain such terms and provisions as the Committee may determine consistent with
the Plan, including without limitation provisions relating to the payment of the
Performance Shares or Performance Units in the event of a Change in Control or
other similar transaction or event and provisions relating to the Participant’s
termination of employment or other termination of service by reason of
retirement, death, disability or otherwise.
 
11.           Senior Executive Plan Bonuses.  The Committee may from time to
time authorize the payment of annual incentive compensation to a Participant who
is a Covered Employee, which incentive compensation will become payable upon
achievement of specified Management Objectives.  Subject to Section 5(d), Senior
Executive Plan Bonuses will be payable upon such terms and conditions as the
Committee may determine in accordance with the following provisions:
 
(a)           No later than 90 days after the first day of the Company’s fiscal
year, the Committee will specify the Management Objectives that, if achieved,
will result in the payment of a Senior Executive Plan Bonus for such year.
 
(b)           Following the close of the Company’s fiscal year, the Committee
will certify in writing whether the specified Management Objectives have been
achieved.  Approved minutes of a meeting of the Committee at which such
certification is made will be treated as written certification for this
purpose.  The Committee will also specify the time and manner of payment of a
Senior Executive Plan Bonus which becomes payable,
 
12

--------------------------------------------------------------------------------


 
which payment may be made in (i) cash or other consideration, (ii) shares of
Common Stock having an aggregate Market Value per Share equal to the aggregate
value of the Senior Executive Plan Bonus which has become payable or (iii) any
combination thereof, as determined by the Committee in its discretion at the
time of payment.
 
(c)           If a Change in Control occurs during a Performance Period, the
Senior Executive Plan Bonus payable to each Participant for the Performance
Period will be determined at the highest level of achievement of the Management
Objectives, without regard to actual performance and without proration for less
than a full Performance Period.  The Senior Executive Plan Bonus will be paid at
such time following the Change in Control as the Committee determines in its
discretion, but in no event later than 30 days after the date of an event which
results in a Change in Control.
 
(d)           Each grant may be evidenced by an Evidence of Award, which will
contain such terms and provisions as the Committee may determine consistent with
the Plan, including without limitation provisions relating to the Participant’s
termination of employment by reason of retirement, death, disability or
otherwise.
 
12          Awards to Eligible Directors.
 
(a)           Each individual who first becomes an Eligible Director after
December 31, 2008, on a date subsequent to the first business day of a calendar
year will be granted (i) a number of Restricted Shares as of the date such
individual becomes an Eligible Director equal to $49,500 (if the individual
becomes an Eligible Director prior to July 1 of any year) or $24,750 (if the
individual becomes an Eligible Director on or after July 1 of any year) divided
by the Market Value per Share as of the date the individual first becomes an
Eligible Director, and (ii) a Stock Option as of the date the individual first
becomes an Eligible Director to purchase a number of shares of Common Stock
equal to $49,500 (if the individual becomes an Eligible Director prior to July 1
of any year) or $24,750 (if the individual becomes an Eligible Director on or
after July 1 of any year) divided by the Fair Value (as hereinafter
defined).  For purposes of this Section ‎12‎(a), an Eligible Director who ceases
to be a member of the Board and thereafter becomes an Eligible Director again
will be deemed to first become an Eligible Director on the date that such
individual again becomes an Eligible Director.
 
(b)           On the first business day of each calendar year beginning during
the term of the Plan and after December 31, 2008, each individual who is an
Eligible Director (i) will be granted as of such first business day a number of
Restricted Shares equal to $49,500 divided by the Market Value per Share as of
that date, (ii) will be granted as of such first business day a Stock Option to
purchase a number of shares of Common Stock determined by dividing $49,500 by
the Fair Value as of that date, and (iii) may elect to receive either an
additional grant of Restricted Shares or a Stock Option to purchase shares of
Common Stock in lieu of all or any portion of additional cash compensation of
$106,000, provided that, in either case, the Eligible Director has elected in
writing on or prior to the last day of the preceding calendar year to receive
the Restricted Shares or the Stock Option described in this Section ‎12‎(b)(iii)
in lieu of an equivalent amount of cash compensation from the Company.  If
applicable, the number of Restricted Shares to be
 
13

--------------------------------------------------------------------------------


 
granted under Section 12(b)(iii) will be determined by dividing the amount of
cash compensation the Restricted Shares are replacing by the Market Value per
Share as of such first business day of the calendar year, and the number of
shares covered by a Stock Option elected under Section 12(b)(iii) will be
determined by dividing the amount of cash compensation the Stock Option is
replacing by the Fair Value as of such first business day of the calendar year.
 
(c)          For purposes of this Section 12, “Fair Value” means either the
Black Scholes Value (described below) or the value of a Stock Option to purchase
one share of Common Stock calculated using such other valuation methodology as
may at the time of grant be used by the Company to value Stock Options for
financial reporting purposes, in each case calculated as of the date of grant of
the Stock Option.  For this purpose, “Black Scholes Value” means the value of a
Stock Option to purchase one share of Common Stock calculated using the Black
Scholes option value model.  Unless otherwise provided by the Board prior to the
applicable date of grant, the Black Scholes option valuation for a Stock Option
to be granted on any date will be based on the following assumptions:
 
(i)           the then current price of a share of Common Stock is equal to the
Market Value per Share of Common Stock as of the date of grant of the Stock
Option;
 
(ii)           the per share Option Price is equal to the Market Value per Share
of Common Stock as of the date of grant of the Stock Option;
 
(iii)           the time until expiration of the Stock Option is equal to the
actual time until expiration of the Stock Option (determined without regard to
the provisions of Sections 12(e)(vii) and 12(e)(viii));
 
(iv)           the risk-free interest rate is the asked yield rate, as of the
business day preceding the date of grant of the Stock Option and as reported in
the Wall Street Journal, for the U.S. Treasury Note or Bond having a maturity
date that is closest to the date that is five years after the date of grant of
the Stock Option;
 
(v)           the volatility of the price of the Common Stock is calculated
based on the closing price of a share of Common Stock on the last trading day of
each month for each of the 60 months preceding the month in which the date of
grant of the Stock Option occurs; and
 
(vi)           the dividend yield on the Common Stock equals the rate determined
by dividing the product of four and the most recent quarterly dividend on the
Common Stock as of the date of grant of the Stock Option by the Market Value per
Share of Common Stock as of the date of grant of the Stock Option.
 
(d)           Each grant of Restricted Shares to an Eligible Director may
utilize any or all of the authorizations, and will be subject to all of the
requirements, contained in the following provisions:
 
14

--------------------------------------------------------------------------------


 
(i)                      At the time of grant of Restricted Shares to an
Eligible Director, either (A) a stock certificate evidencing the shares of
Common Stock granted will be registered in the Eligible Director’s name to be
held by the Company for his or her account or (B) an appropriate entry
evidencing the Eligible Director’s ownership of the shares of Common Stock
granted will be made in the stock ownership records or other books and records
maintained by or on behalf of the Company.  The Eligible Director will have the
entire beneficial ownership interest in, and all rights and privileges of a
stockholder as to, such Restricted Shares, including the right to vote such
Restricted Shares and, unless the Board will determine otherwise, the right to
receive dividends thereon, subject to the following: (1) subject to
Section 12(d)(iii), the Eligible Director will not be entitled to delivery of
any stock certificate evidencing such Restricted Shares until the expiration of
the restriction period described in Section 12(d)(ii); (2) none of the
Restricted Shares may be sold, transferred, assigned, pledged, or otherwise
encumbered or disposed of during the restriction period; and (3) all of the
Restricted Shares will be forfeited and all rights of the Eligible Director to
the Restricted Shares will terminate without further obligation on the part of
the Company unless the Eligible Director remains as a member of the Board for
the entire restriction period, except as provided by Section 12(d)(iii).  Any
shares of Common Stock or other securities or property received as a result of a
transaction described in Section 14 will be subject to the same restrictions as
such Restricted Shares.
 
(ii)           Each grant of Restricted Shares under Section 12(a) or 12(b)(i)
will become nonforfeitable and the restrictions described in Section 12(d)(i)
will expire as to 1/3rd of the total number of shares subject thereto on each of
the first three anniversaries of the date of grant of Restricted Shares;
provided, in each case, that the Eligible Director who received the Restricted
Shares has remained a member of the Board through each such anniversary
date.  Each grant of Restricted Shares under Section 12(b)(iii) will become
nonforfeitable and the restrictions described in Section 12(d)(i) will expire as
to the total number of shares subject thereto on the first anniversary of the
date of grant of Restricted Shares; provided, in each case, that the Eligible
Director who received the Restricted Shares has remained a member of the Board
through such anniversary date.
 
(iii)           Except as provided in an Evidence of Award, upon an Eligible
Director’s ceasing to be a member of the Board prior to the end of a restriction
period for any reason, the Eligible Director will immediately forfeit all
Restricted Shares then subject to the restrictions of Section 12(d)(i), unless
the Board, in its discretion, allows the Eligible Director to retain any or all
of the Restricted Shares then subject to such restrictions, in which case the
restriction period applicable to the retained shares will immediately expire and
all restrictions applicable to the retained shares will immediately lapse.
 
(iv)           At the end of the restriction period, or at such earlier time as
provided for in Section 12(d)(iii) or as the Board, in its sole discretion, may
 
15

--------------------------------------------------------------------------------


 
otherwise determine, all restrictions applicable to the Restricted Shares will
lapse and, if the Restricted Shares are evidenced by a stock certificate, a
stock certificate evidencing a number of shares of Common Stock equal to the
number of Restricted Shares, free of all restrictions, will be delivered to the
Eligible Director.
 
(e)           Each grant of Stock Options to an Eligible Director may utilize
any or all of the authorizations, and will be subject to all the requirements,
contained in the following provisions:
 
(i)           Each grant will specify the Option Price, which will equal 100% of
the Market Value per Share on the Date of Grant.
 
(ii)           Each Stock Option will be exercisable only to the extent that it
is vested.  Each Stock Option granted under Section 12(a) or 12(b)(ii) will vest
as to 1/3rd of the total number of shares of Common Stock subject thereto
(rounded up to the nearest whole share) on each of the first three anniversaries
of the date of grant of the Stock Option; provided, in each case, that the
Eligible Director who received the Stock Option has remained a member of the
Board through each such anniversary date.  Except as may otherwise be provided
in the agreement evidencing the Stock Option or as determined by the Board, each
Stock Option granted under Section 12(b)(iii) will vest as to 1/12th of the
total number of shares of Common Stock subject thereto (rounded up to the
nearest whole share) on the last day of the first full calendar month following
the date of grant of the Stock Option, as to 1/12th of the total number of
shares subject thereto (rounded up to the nearest whole share) on the last day
of each of the 10 succeeding calendar months, and as to the balance of the
shares of Common Stock subject thereto on the last day of the calendar month
preceding the one-year anniversary of the date of grant of the Stock Option;
provided, in each case, that the Eligible Director who received the Stock Option
has remained a member of the Board through the respective vesting date.
 
(iii)           No Stock Option will be exercisable more than ten years from the
Date of Grant.
 
(iv)           Each Stock Option granted to an Eligible Director will be a
nonqualified stock option and will not be an “incentive stock option” within the
meaning of Section 422 of the Code.
 
(v)           Each grant will specify whether the Option Price will be payable
(i) in cash or by check acceptable to the Company, (ii) by the actual or
constructive transfer to the Company of shares of Common Stock owned by the
Eligible Director and having an aggregate Market Value per Share at the date of
exercise equal to the aggregate Option Price, (iii) by authorizing the Company
to withhold a number of shares of Common Stock otherwise issuable to the
Eligible Director having an aggregate Market Value per Share on the date of
exercise equal to the aggregate Option Price, (iv) by a combination of such
methods of
 
16

--------------------------------------------------------------------------------


 
payment or (v) by any other method of payment approved by the Board; provided,
however, that the payment methods described in clauses (ii) and (iii) will not
be available at any time that the Company is prohibited from purchasing or
acquiring such shares of Common Stock.
 
(vi)           During an Eligible Director’s lifetime, the Stock Option may be
exercised only by the Eligible Director.  Stock Options will not be
transferable, except for exercise by the Eligible Director’s legal
representatives or heirs; provided, however, that an Eligible Director may, with
prior approval from the Board (or its designee), transfer an exercisable Stock
Option to (A) a member or members of the Eligible Director’s immediate family,
(B) a trust, the beneficiaries of which consist exclusively of members of the
Eligible Director’s immediate family, (C) a partnership, the partners of which
consist exclusively of members of the Eligible Director’s immediate family, or
(D) any similar entity created for the exclusive benefit of members of the
Eligible Director’s immediate family.  The Board or its designee must approve
the form of any transfer of a Stock Option to or for the benefit of any
immediate family member or members before such transfer will be recognized as
valid hereunder.  For purposes of the preceding sentence, any remote, contingent
interest of persons other than a member of the Eligible Director’s immediate
family will be disregarded.  For purposes of this Section 12(e)(vi), immediate
family means an Eligible Director’s spouse, children and grandchildren,
including step and adopted children and grandchildren.
 
(vii)                      Upon an Eligible Director’s ceasing to be a member of
the Board for any reason other than death, each Stock Option of such Eligible
Director will be exercisable only as to those shares of Common Stock which were
then subject to the exercise of such Stock Option.  The Stock Option will
expire: (A) unless exercised, five years after the Eligible Director’s
retirement from the Board if the Eligible Director retires at or after age 55
with at least five years of service on the Board; (B) unless exercised, five
years after the date the Eligible Director’s service on the Board is terminated
due to the Eligible Director’s total and permanent disability; (C) upon the
Eligible Director’s service on the Board being terminated for cause pursuant to
Section 141(k) of the Delaware General Corporation Law (or any successor
provision); or (D) unless exercised, three months after the date of such
termination.  In no event, however, will any Stock Option be exercisable
pursuant to this Section 12(e)(vii) after the tenth anniversary of the Date of
Grant or after any earlier termination in accordance with the terms of the
agreement evidencing the Stock Option.
 
(viii)           Upon the death of an Eligible Director during his or her term
of service on the Board, a Stock Option will be exercisable only as to those
shares of Common Stock which were subject to the exercise of the Stock Option at
the time of his or her death.  The Stock Option will expire, unless exercised by
the Eligible Director’s legal representatives or heirs, five years after the
date of death.  In no event, however, will any Stock Option be exercisable
pursuant to this Section 12(e)(viii) after the tenth anniversary of the Date of
Grant or after any
 
17

--------------------------------------------------------------------------------


 
earlier termination in accordance with the terms of the agreement evidencing the
Stock Option.
 
(ix)           Except as otherwise determined by the Board, the vesting schedule
applicable to a Stock Option requires continued service through each applicable
vesting date as a condition to the vesting of the applicable installment of the
Stock Option.  Service for only a portion of a vesting period, even if
substantial, will not entitle the Eligible Director to any proportionate vesting
or avoid or mitigate a termination of rights and benefits upon or following a
termination of service as a Board member as provided in Section 12(e)(vii) or
12(e)(viii).
 
13.           Transferability.  Except as provided in Section 12(e)(vi) or as
otherwise authorized by the Committee, no Award may be sold, pledged, assigned
or transferred in any manner other than by will or the laws of descent and
distribution or pursuant to a qualified domestic relations order; provided,
however, that a Participant who is an officer of the Company may, with the prior
approval of the Committee, transfer a Stock Option that is not intended to be an
“incentive stock option” (within the meaning of Section 422 of the Code) to
family members of the Participant, including to trusts in which family members
of the Participant own more than 50% of the beneficial interests, to foundations
in which family members of the Participant or the Participant controls the
management of assets and to other entities in which more than 50% of the voting
interests are owned by family members of the Participant or the
Participant.  Except as otherwise authorized by the Committee, no Stock Option
or Appreciation Right granted to a Participant will be exercisable during the
Participant’s lifetime by any person other than the Participant or the
Participant’s guardian or legal representative or any permitted transferee.
 
14.           Adjustments.
 
(a)           The Committee will make or provide for such adjustments in (i) the
maximum number of shares of Common Stock specified in Sections 4 and 5, (ii) the
number of shares of Common Stock covered by outstanding Stock Options,
Appreciation Rights, Performance Shares and Restricted Stock Units granted under
the Plan, (iii) the Option Price or Grant Price applicable to any Stock Options
and Appreciation Rights, and (iv) the kind of shares covered by any such Awards
(including shares of another issuer), as is equitably required to prevent
dilution or enlargement of the rights of Participants that otherwise would
result from (x) any stock dividend, stock split, combination or exchange of
shares, recapitalization or other change in the capital structure of the
Company, or (y) any merger, consolidation, separation, spin-off, split-off,
spin-out, split-up, reorganization, partial or complete liquidation or other
distribution of assets, issuance of rights or warrants to purchase securities,
or (z) any other corporate transaction or event having an effect similar to any
of the foregoing.  In the event of any such transaction or event, the Committee,
in its discretion, may provide in substitution for any or all outstanding Awards
such alternative consideration as it, in good faith, may determine to be
equitable in the circumstances and may require in connection with such
substitution the surrender of all Awards so replaced.
 
(b)           The Committee may accelerate the payment of, or vesting with
respect to, any Award under the Plan upon the occurrence of a transaction or
event described in this
 
18

--------------------------------------------------------------------------------


 
Section 14; provided, however, that in the case of any Award that constitutes a
deferral of compensation within the meaning of Section 409A of the Code, the
Committee will not accelerate the payment of the Award unless it determines in
good faith that such transaction or event satisfies the requirements of a change
in control event under guidance issued by the Secretary of the Treasury under
Section 409A of the Code.
 
15.           Fractional Shares.  Neither the Company nor any Subsidiary will be
required to deliver any fractional share of Common Stock pursuant to the
Plan.  The Committee may provide for the elimination of fractions or for the
settlement of fractions in cash.
 
16.           Withholding Taxes.  To the extent that the Company or a Subsidiary
is required to withhold federal, state, local or foreign taxes in connection
with any payment made or benefit realized by a Participant or other person under
the Plan, and the amounts available to the Company or the Subsidiary for such
withholding are insufficient, it will be a condition to the receipt of such
payment or the realization of such benefit that the Participant or such other
person make arrangements satisfactory to the Company for payment of the balance
of such taxes required to be withheld.  If a Participant’s Award is to be paid
in the form of shares of Common Stock and the Participant fails to make
arrangements for the payment of tax, the Company or the Subsidiary may withhold
shares of Common Stock having a value equal to the amount required to be
withheld.  In addition, if permitted by the Committee, the Participant or such
other person may elect to have any withholding obligation of the Company or the
Subsidiary satisfied with shares of Common Stock that would otherwise be
transferred to the Participant or such other person in payment of the
Participant’s Award.  However, without the consent of the Committee, shares of
Common Stock will not be withheld in excess of the minimum number of shares
required to satisfy the withholding obligation of the Company or the Subsidiary.
 
17.           Administration of the Plan.
 
(a)           Unless the administration of the Plan has been expressly assumed
by the Board pursuant to a resolution of the Board, the Plan will be
administered by the Committee, which at all times will consist of three or more
Directors appointed by the Board, all of whom are intended (i) to meet all
applicable independence requirements of the New York Stock Exchange or the
principal national securities exchange or principal market on or in which the
Common Stock is traded and (ii) to qualify as “non-employee directors” as
defined in Rule 16b-3 and as “outside directors” as defined in regulations
adopted under Section 162(m) of the Code, as such terms may be amended from time
to time; provided, however, that the failure of a member of the Committee to so
qualify will not invalidate any Award granted under the Plan.  Notwithstanding
the foregoing, the provisions of Section 12 will be administered by the
Board.  A majority of the Committee will constitute a quorum, and the action of
the members of the Committee present at any meeting at which a quorum is
present, or acts unanimously approved in writing, will be the acts of the
Committee.
 
(b)           The Committee has the full authority and discretion to administer
the Plan and to take any action that is necessary or advisable in connection
with the administration of the Plan, including without limitation the authority
and discretion to interpret and construe any provision of the Plan or of any
agreement, notification or document
 
19

--------------------------------------------------------------------------------


 
evidencing an Award.  The interpretation and construction by the Committee of
any such provision and any determination by the Committee pursuant to any
provision of the Plan or of any such agreement, notification or document will be
final and conclusive.  No member of the Committee will be liable for any such
action or determination made in good faith.
 
(c)           To the extent permitted by applicable law, the Committee may
delegate its authority under the Plan to a subcommittee of the Committee, to one
or more committees of the Board or to one or more executive officers of the
Company; provided, however, that no delegation may be made of authority to take
an action which is required by Rule 16b-3 to be taken by “non-employee
directors” in order that the Plan and transactions thereunder meet the
requirements of such Rule.
 
(d)           It is the Company’s intention that any Award granted under the
Plan that constitutes a deferral of compensation within the meaning of
Section 409A of the Code and the guidance issued by the Secretary of the
Treasury under Section 409A satisfy the requirements of Section 409A.  In
granting such an Award, the Committee will use its best efforts to exercise its
authority under the Plan with respect to the terms of such Award in a manner
that the Committee determines in good faith will cause the Award to comply with
Section 409A and thereby avoid the imposition of penalty taxes and interest upon
the Participant receiving the Award.  Notwithstanding any provision of the Plan
or an Evidence of Award to the contrary, (i) if the Company makes a good faith
determination that a payment of an Award (A) constitutes a deferral of
compensation for purposes of Section 409A of the Code, (B) is made to a
Participant by reason of his or her “separation from service” (within the
meaning of Section 409A of the Code) and (C) at the time such payment would
otherwise be made the Participant is a “specified employee” (within the meaning
of Section 409A of the Code), the payment will be delayed until the first day of
the seventh month following the date of such separation from service, and (ii)
if a Change in Control would be the date of payment of an Award that is
determined to constitute a deferral of compensation, but the Change in Control
does not constitute a change in the ownership or effective control of the
Company, or in the ownership of a substantial portion of the assets of the
Company (within the meaning of Section 409A of the Code), then the date of
payment will be determined without regard to the occurrence of the Change in
Control.
 
(e)           With respect to the administration of the provisions of Section 12
or if the administration of the Plan is assumed by the Board pursuant to
Section 17(a), the Board will have the same authority, power, duties,
responsibilities and discretion given to the Committee under the terms of the
Plan.
 
18.           Amendments and Other Matters.
 
(a)           The Plan may be amended from time to time by the Board or, with
respect to those provisions of the Plan other than Section 12, the Committee;
provided, however, that the Plan may not be amended without further approval by
the stockholders of the Company if such amendment would result in the Plan no
longer satisfying any applicable requirements of the New York Stock Exchange (or
the principal national securities
 
20

--------------------------------------------------------------------------------


 
exchange on which the Common Stock is traded), Rule 16b-3 or Section 162(m) of
the Code.
 
(b)           Neither the Committee nor the Board will authorize the amendment
of any outstanding Stock Option to reduce the Option Price without the further
approval of the stockholders of the Company.  Furthermore, no Stock Option will
be cancelled and replaced with Stock Options having a lower Option Price without
further approval of the stockholders of the Company.  The provisions of this
Section 18(b) are intended to prohibit the repricing of “underwater” Stock
Options and will not be construed to prohibit the adjustments provided for in
Section 14.
 
(c)           The Plan may be terminated at any time by action of the
Board.  The termination of the Plan will not adversely affect the terms of any
outstanding Award.
 
(d)           The Company will not be required to issue, and neither the Company
nor a Subsidiary will be required to transfer, shares of Common Stock under the
Plan prior to (i) the obtaining of any approval from any governmental agency
which the Company, in its sole discretion, determines to be necessary or
advisable, (ii) the admission of such shares to listing on any stock exchange on
which the Common Stock may then be listed, and (iii) the completion of any
registration or other qualification of such shares under any state or Federal
law or rulings or regulations of any governmental body which the Company, in its
sole discretion, determines to be necessary or advisable.
 
(d)           The Plan does not confer upon any Participant any right with
respect to continuance of employment or other service with the Company or any
Subsidiary, nor will it interfere in any way with any right the Company or any
Subsidiary would otherwise have to terminate such Participant’s employment or
other service at any time.
 
(e)           If the Committee determines, with the advice of legal counsel,
that any provision of the Plan would prevent the payment of any Award intended
to qualify as performance-based compensation within the meaning of
Section 162(m) of the Code from so qualifying, such Plan provision will be
invalid and cease to have any effect without affecting the validity or
effectiveness of any other provision of the Plan.
 
(f)           No Participant will have any of the rights of a stockholder with
respect to shares of Common Stock subject to an Award prior to the date as of
which he or she is actually recorded as the holder of such shares upon the stock
records of the Company.
 
19.           Governing Law.  The Plan, all Awards and all actions taken under
the Plan and the Awards will be governed in all respects in accordance with the
laws of the State of Delaware, including without limitation, the Delaware
statute of limitations, but without giving effect to the principles of conflicts
of laws of such State.
 
21
 